Case 2:21-cv-01393 Document 1-1 Filed 03/16/21 Page 1 of 2 PagelD #: 9
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

JS 44 (Rev, 10/20)

purpose of initiating the civil docket sheet

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS
THE FEDERAL

(b) County of Residence of First Listed Plaintiff Chicago, Ulinois

SAVINGS BANK

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Mirm Name, Address, and Telephone Number)

MELTZER, LIPPE, GOLDSTEIN & BREITSTONE, LLP,

Thomas J. McGowan, Esq.: 190 Willis Avenue, Mineolagg

DEFENDANTS

NOTE:
THE TRACT

Attomeys (If Known)

 

PAA AAAs

County of Residence of First Listed Defendant

Pt RIO AAA

PAUL J. MANAFORT, KATHLEEN B. MANAFORT,

ferrari

Palm Beach Gardens, &

(IN U.S. PLAINTIFF CASES ONLY)

OF LAND INVOLVED.

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)

C 1 U.S, Government
Plaintiff

Cc 2 U.S. Government
Defendant

C3 Federal Question

(U.S. Government Not a Party)

4 Diversity

(Indicate Citizenship of Parties in Item IT)

 

IV. NATURE OF SUIT (Place an "X" in One Box Only)

(For Diversity Cases Only)

HI. CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an “x” in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State | ] CL | Incorporated or Principal Place Cc 4 C 4
of Business In This State
Citizen of Another State []2 ([] 2 Incorporated and Principal Place {x] 5 ((]5
of Business In Another State
Citizen or Subject of a (13 [] 3. Foreign Nation Lie [Je

Foreign Country

Click here for: Nature ofS

 

ull Code Descriptions.
OTHER STATUTES |

 

 

 

 

 

 

| CONTRACT | TORTS FORFEITURE/PENALTY BANKRUPTCY
110 Insurance PERSONAL INJURY PERSONAL INJURY | 1625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane CJ 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | ]690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability C 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment “1 320 Assault, Libel & Phannaceutical OPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
H 151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent |__| 450 Commerce
152 Recovery of Defaulted Liability 368 Asbestos Personal 835 Patent - Abbreviated |_| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability Hl 840 Trademark Corrupt Organizations
| 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR ] 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC [681 or 1692)
| 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act | 485 Telephone Consumer
| 190 Other Contract Product Liability LJ 380 Other Personal | 720 Labor/Management SOCIAL SECURITY. Protection Act
- 195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/

| 362 Personal Injury -
Medical Malpractice

Product Liability

 

 

A

751 Family and Medical
Leave Act
790 Other Labor Litigation

 

230 Rent Lease & Ejectment
240 Torts to Land

245 Tort Product Liability
LJ 290 All Other Real Property

 

442 Employment

443 Housing/
Accommodations

445 Amer. w/Disabilities -
Employment

446 Amer. w/Disabilities -
Other

448 Education

 

REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
210 Land Condemnation 440 Other Civil Rights Habeas Corpus:
x] 220 Foreclosure 441 Voting 463 Alien Detainee

-- 510 Motions to Vacate
Sentence

|] 530 General

| | 535 Death Penalty

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of

791 Employee Retirement
Income Security Act

863 DIWC/DIWW (405(g))
864 SSID Title XVI

|] 865 RSI (405(g))

Exchange

|_| 890 Other Statutory Actions
891 Agricultural Acts

| 893 Environmental Matters

 

 

 

 

 

IMMIGRATION

 

462 Naturalization Application
465 Other Immigration
Actions

 

 

Confinement

 

Pit EB TAX SUITS 895 Freedom of Information
870 Taxes (US. Plaintiff Act
or Defendant) 896 Arbitration
Hi 871 IRS—Third Party - 899 Administrative Procedure
26 USC 7609 Act/Review or Appeal of

Agency Decision
ml 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X” in One Box Only)

1 Original

Proceeding

VI. CAUSE OF ACTION

C2 Removed from
State Court

 

3 Remanded from
Appellate Court

Ol 4 Reinstated or Cl 5 Transferred from
Another District
(specifi)

Cite the U.S, Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
12:191 - Bank Foreclosure

Brief description of cause:
Foreclose upon a mortgage

Reopened

Litigation
Transfer

6 Multidistrict

8 Multidistrict
Litigation -
Direct File

 

 

 

 

 

VII. REQUESTEDIN ~~ [ CHECKIF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: LlYes {No
VU. RELATED CASE(S)
(See instructions):
IF ANY | JUDGE DOCKET NUMBER
DATE yy ty RE OF ATTORNEY OF RECORD
March 15, 2021 (Sa
FOR OFFICE USEONLY =
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:21-0V-0 38 TREN TRONO® ANBEAHON ELISA 202" *: 10

Local Arbitration Rule 83.7 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

Case is Eligible for Arbitration [|

I, . counsel for . do hereby certify that the above captioned civil action is ineligible for

compulsory arbitration for the following reason(s):

 

monetary damages sought are in excess of $150,000, exclusive of interest and costs,
the complaint seeks injunctive relief,

J the matter is otherwise ineligible for the following reason

DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1

identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:

RELATED CASE STATEMENT (Section Vill on the Front of this Form)

Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that “ A civil case shalt not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”

NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)

1.) Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
County? C] Yes WI No

2.) If you answered “no” above:
a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
County? Vv] Yes Cl No
b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
District? YJ Yes No

C) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
received: :

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader action, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County? Cl Yes Fi No

(Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

 

BAR ADMISSION

| am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.
VI Yes oO No

Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

OJ Yes (If yes, please explain YW No

| certify the accurag¥of all information provided above.

 

Last Modified: 11/27/2017
